Citation Nr: 0839345	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals 
of lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1970 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
appellant's claim for an increase in his 60 percent rating 
for residuals of a lumbosacral strain and denied his claim of 
entitlement to service connection for a right knee disorder.  

On his substantive appeal, the appellant indicated that he 
only wished to appeal the denial of his increased rating 
claim and that he desired a videoconference hearing before a 
Veterans Law Judge at the RO.  An August 2005 letter from the 
RO notified him that the requested hearing had been scheduled 
for a date in September 2005.  On that date, the appellant 
waived his right to the hearing in writing and noted that he 
intended to submit additional evidence.  As the claims file 
does not reflect that the appellant has requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2008).  

In addition, on September 1, 2005, the veteran submitted to 
the Board, rather than the RO, a signed VA Form 21-8940 
(Veteran's Application For Increased Compensation Based on 
Unemployablity), which is a claim for entitlement to a total 
disability rating based upon individual unemployability 
(TDIU), and his service representative submitted a letter and 
memorandum in support of the TDIU claim.  The Board refers 
the TDIU claim to the RO for additional development and 
initial adjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The veteran's residuals of lumbosacral strain and 
degenerative disc disease are not manifested by any evidence 
of unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
residuals of lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 
(before and after September 23, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2003 and March 2005.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a statement of the case (SOC) was issued in April 2005.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  While the RO has not 
provided the appellant general notice regarding the 
assignment of disability ratings or effective dates, the 
Board finds that such omission is harmless.  Because the 
Board's decision herein denies the claim for a higher rating, 
no other disability rating or effective date is being, or is 
to be, assigned; accordingly, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the veteran was clearly not provided this more detailed 
notice, the Board notes that the April 2005 SOC included the 
criteria for higher ratings for the appellant's residuals of 
lumbosacral strain.  Further, the Board finds that the 
veteran, through written statements made to VA, such as in 
his VA Form 9 Substantive Appeal and in his representative's 
September 2005 memorandum, has demonstrated actual knowledge 
of all relevant VA laws and regulations.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.
Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008). 

During the pendency of this appeal, the criteria for 
disabilities of the spine were amended and the diagnostic 
codes renumbered effective September 26, 2003.  See 68 Fed.  
Reg. 51,454 (Aug. 27, 2003).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

Factual Background and Analysis

In this case, a review of the record reveals service 
connection was established for residuals of lumbosacral 
strain in a June 1971 rating decision and a 20 percent rating 
was assigned.  In a June 1976 rating decision, the 20 percent 
rating was decreased to a noncompensable rating.  In an 
August 1995 rating decision, the RO increased the non-
compensable rating to 40 percent, based on the findings from 
a April 1994 VA medical examination showing decreased range 
of motion of the lumbar spine, and pain with various 
activities.  In a July 2002 rating decision, the RO 
implemented a July 2002 decision of the Board and increased 
the veteran's rating to 60 percent. 

November 2002 and January 2003 VA outpatient medical records 
revealed that the veteran was seen in the rehabilitation 
clinic and complained of worsening low back pain after 
lifting heavy material at work.  He also complained of 
numbness to the left or right leg.  In November 2002, it was 
reported that an x-ray of the lumbar spine showed mild 
degenerative joint disease.  Chronic lower back pain with 
degenerative joint disease and degenerative disc disease was 
diagnosed.  The physician recommended that the veteran's 
lifting at work be limited until his back pain improved or he 
was reevaluated by a special orthopedic surgeon.  

A May 2003 private medical record indicated a past medical 
history of degenerative disc disease.  On physical 
examination, the back was reported to be "within normal 
limits." 

In a June 2003 VA MRI report, mild disc protrusions at the 
L4-5 and L5-S1 levels were noted.  During a July 2003 VA 
outpatient treatment visit, the veteran complained of back 
pain after he fell at work four weeks earlier.  He had seen 
his local physician, who recommended a workup.  

The veteran underwent a VA examination in March 2004.  He 
complained that his back pain had worsened in recent months 
and that his pain was now constant.  He said the pain 
registered 10/10 in intensity, interfered with his sleep, and 
was aggravated by cold damp weather, such as on the day of 
examination.  Bending, lifting, and long standing also were 
noted as aggravating factors.  The examiner understood the 
veteran to state that his back condition was then as bad as 
it got despite the use of methocarbamol on a regular basis, 
which the veteran claimed only granted 15 minutes of relief.  
He did not require assistive devices and had no other 
associated symptomatology.  

On examination of the lumbar spine, pain was located in the 
L4 region with radiation to the right leg, but there was no 
paraspinal muscle spasm, postural abnormality or other 
evidence of abnormality.  Forward flexion was to 50 degrees, 
extension backward was to 15 degrees, lateral flexion was to 
25 degrees, and rotation was to 30 degrees with pain 
occurring only at maximum ranges of motion.  The examiner 
found no evidence of ankylosis.  The veteran claimed 
decreased sensation over the right lateral thigh region, but 
there were no other neurological abnormalities.  As the 
veteran had indicated that that day's weather made his back 
condition as bad as it ever got, the examiner noted that he 
did not anticipate any additional functional limitation of 
motion from flare-ups or other factors.  The examiner also 
noted no evidence of lack of endurance or inflammatory 
arthritis.  He noted too that the veteran reported that he 
was laid off from work as a custodian because of downsizing 
in December 2003, but that he stated the back disorder and a 
knee condition appreciably interfered with his occupation and 
daily activities.  The VA physician diagnosed degenerative 
joint disease of the lumbar spine.

A November 2004 private medical record showed that the 
veteran was seen for a complaint of back pains.

A December 2004 private magnetic resonance imaging (MRI) scan 
showed early central canal stenosis at L4-5 with hypertrophic 
facetal arthropathy, sagittalization, and diffuse 
degenerative annular bulge giving rise to mild to moderate 
lateral recess stenosis and potential up/down/front/back 
foraminal encroachment of the exiting right and left L4 nerve 
roots with upright posture and/or lateral bending and/or 
hyperextension.  The study also was notable for prominent low 
marrow signal, which raised the question of red marrow 
activity or possible effects of iron deposition secondary to 
transfusion or chronic inflammatory status.

Based on the veteran's 60 percent rating for residuals of 
lumbosacral strain under former rating criteria, and assuming 
the appellant filed his current claim for an increase before 
September 26, 2003, the Board finds that prior to September 
26, 2003, the veteran was already at the maximum schedular 
rating of 60 percent for either intervertebral disc syndrome, 
pursuant to Diagnostic Code 5293, or lumbosacral strain, 
pursuant to Diagnostic Code 5295.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5293, 5295 (effective prior to September 26, 
2003).  

Based upon the evidence of record noted above, the Board also 
finds that there is no probative evidence demonstrating 
unfavorable ankylosis of the entire spine so as to allow the 
assignment of a 100 percent rating.  The March 2004 VA 
examiner's measurement of the range of motion of the 
thoracolumbar spine showed that the veteran's forward flexion 
was to 50 degrees, which only rates a 20 percent disability 
rating under the revised criteria for evaluating spinal 
disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Disease and Injuries of the Spine (effective September 
26, 2003).  Further, under Diagnostic Code 5243, the veteran 
is already at the maximum rating under this code (60 
percent), though there is no evidence that the veteran has 
had any incapacitating episodes as defined by VA.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (effective 
September 26, 2003).  The Board further notes that the March 
2004 VA examiner provided no findings of functional loss due 
to pain that would entitle the veteran to a higher rating 
pursuant to the DeLuca factors noted above.  Moreover, 
outside of the 100 percent rating for unfavorable ankylosis 
of the entire spine, there is no higher rating for the 
veteran's lumbosacral strain or degenerative disc disease 
under current regulations for evaluating spinal disorders.  
See 38 C.F.R. § 4.71a (effective September 26, 2003).  
Therefore, entitlement to a rating in excess of 60 percent 
for lumbosacral strain and degenerative disc disease is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim.  

The Board acknowledges the contentions of the veteran and his 
representative that his disabilities at issue in this appeal 
are more severely disabling.  However, the veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds, based on the evidence noted above, that 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to this 
disability on appeal that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The veteran is, of course, free to 
develop his TDIU claim before the RO for initial 
adjudication.


ORDER

Entitlement to a rating in excess of 60 percent for residuals 
of lumbosacral strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


